DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 20-39 are under examination.
Claims 1-19 are cancelled.

Information Disclosure Statement
The IDS filed 10/25/2019 has been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP13180412.2 filed 08/14/2013 and is applied to claims 20-29.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 20-28 are drawn to a method, so a process.
Claims 29-36 are drawn to an apparatus, so a machine.
Claims 37-39 are drawn to a non-transitory storage medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Generating a smoothing set for each data point of a set of data points selected from a stream of data points. This step is drawn to a mathematical process and a mental process and is therefore an abstract idea.
Verifying whether a first condition is fulfilled for each data point wherein the first condition requires that in each pair of adjacent points, a difference in measurement time between the adjacent first and second data points does not exceed a predefined threshold length. This step is drawn to a mathematical process and a mental process and is therefore an abstract idea.
Removing by a processor each second data point that does not fulfill the first condition. This step reads on a mathematical process of refining a data set and a process that can be performed with the human mind and is therefore an abstract idea.
Verifying whether a second condition has been fulfilled for each data point of the set of data points to be smoothed wherein the second condition requires a threshold number of data points remain after removal of each second data point. This step reads on a mathematical process and a step that can be carried out by the human mind and is therefore an abstract idea.
Calculating a slope set corresponding to the smoothing set for each data point to be smoothed. This step is drawn to a mathematical process and a mental process and is therefore an abstract idea.
Applying one exponential smoothing to the slope set to generate a modified slope set for each data point to be smoothed. This step is drawn to a mathematical process and a mental process and is therefore an abstract idea.
Determining a corresponding smoothed value for each data point to be smoothed by integrating the modified slope for each data point. This step is drawn to a mathematical process and a mental process and is therefore an abstract idea.
Dependent claims 21-26, 34-36 and 38-39 recite further mathematical steps and description of the data set being analyzed and are also judicial exceptions.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application. Claim 20 recites a final step of treating the patient based on the corresponding smoothed value for each data point to be smoothed. This step does not recite a particular treatment and it does not recite limitations that integrate the data smoothing process into a step of treating. A general limitation of treating based on a generic value does not amount to a practical application. See MPEP 2106.04(d).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
Capturing a stream of datapoints by a glucose monitor, a glucose monitoring sensor comprising an optical sensor or fluorescence monitor, and processor, as in claims 20, 27, 30 and 31.
Treating the patient, as in claim 20.
Wherein the body fluid comprises interstitial fluid of the patient, as in claims 28 and 33.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because glucose monitors of interstitial fluid (par. 0008) with optical monitors of fluorescence are routine, conventional and well understood. At least Workman et al. (US 2007/0020181) provide evidence of interstitial fluid monitoring by a glucose sensor (par. 0008-0011) with an optical monitor of florescence activity (par. 0368)
Other elements of the method include a generic processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 20-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roark (Biophysical Chemistry, vol. 108 (2004) pgs. 121-126; IDS 10/25/2019 item 2) in view of Crane (US 2013/00060197).	
	Roark teaches a method of exponential smoothing as applied to biophysical  data (Abstract).
	Roark teaches (page 123, col. 2, par. 2) performing a three point fit to obtain an estimate of the slope of the data at each point (i.e. generating a smoothing set for each point in a set of points to be smoothed), as in claims 20, 29 and 37. 
	Roark teaches exponential smoothing wherein points over a distance of N points are included in a moving average (page 123, col. 2, par. 1) and that points associated with noise are removed (page 123, col. 2, par. 2) (i.e. which makes obvious verifying whether a first condition has been fulfilled  which requires that each pair of adjacent first and second data points does not have a gap length exceeding a threshold), as in claims 20, 29 and 37.
	Roark teaches that in order to fit the data, there must be sufficient data density (page 123, col. 2, par. 2) and that where the slope changes rapidly, higher density data with more points is needed (page 124, col.1, par. 1)(i.e. which makes obvious verifying a second condition that requires at least a threshold number of data points remain after removal of each second data point that does not fulfill the first condition), as in claims 20, 29 and 37.
	Roark teaches calculating the slope when there are sufficient points (pages 123-124, connecting par.)(i.e. calculating a slope set corresponding to the smoothing set for each point to be smoothed in response to determining the second condition), as in claims 20, 29 and 37.
	Roark teaches applying exponential smoothing for a set of slopes wherein the exponential smoothing is applied to the estimated first derivatives of the data and not the original data set (page 124, col. 1, par. 1)(i.e. applying at least one exponential smoothing to the slope set to generate an at least once modified slope set for each data point to be smoothed), as in claims 20, 29 and 37.
	Roark teaches (page 124, par. 2-3) that the average value of the original data set and the average value of the smooth set are used to determine the appropriate integration constant and adjust each of the data points. The algorithm replaces the original values with their smoothed counterparts (i.e. determining a corresponding smoothed value for each data point to be smoothed by integrating the at least once modified slope set or each data point to be smoothed), as in claims 20, 29 and 37.
	Roark teaches forward exponential smoothing with a weighing factor (page 124, col. 1, par. 2), as in claims 	 22, 35 and 39.
	Roark teaches a second reverse pass (i.e. reverse exponential smoothing) with a weighing factor (page 124, col. 1, par. 2), as in claims 23, 36 and 39.
Roark teaches a third exponential smoothing in the forward direction (page 124, col. 1, par. 2), as in claims 24, 36 and 39.
	Roark does not teach treating a patient, as in claim 20.
	Roark does not teach glucose monitoring or a glucose monitoring device, as in claims 20, 29 and 37.
	Roark does not teach claims 21, 25-28, 30-34 and 38.
	Crane et al. teach treating a patient with insulin (par. 0004), as in claim 20. 
	Crane et al. teach a glucose monitoring apparatus and processor (Figure 4), as in claims 20, 29 and 37.
	Crane et al. teach detection of light intensity amplitude (par. 0095) which causes a current pulse (i.e. amplitude)(par. 0097) and receiving a periodic (i.e. amplitude) voltage (par. 0098), as in claims 21, 34 and 38.
	Crane et al. teach continuous glucose monitoring with a glucose sensor (par.  0005) and a glucose monitor that measures and analyzes glucose readings over a time period (par. 0108)(i.e. real time); including  a processor (Figure 4), as in claims 25 and 30.
	Crane et al. teach optical sensors for glucose measuring based on fluorescence intensity measurements (par. 0007, 0010-0013), as in claims 27 and 32.
	Crane et al. teach measuring interstitial fluid (par. 0034, 0080 and 0082), as in claims 28 and 33.
	Crane et al. teach a reader that receives data from the detector via wireless transmission (par. 0087), as in claims 26 and 31.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the signal smoothing process taught by Roark with the glucose monitoring process and apparatus taught by Crane et al. Applying the KSR standard of obviousness to Roark and Crane et al. it is  concluded that the combination of the references represents a combination of known elements which yield a predictable result. At the time of invention, a practitioner could have applied the teachings of Roark for extrapolating meaningful data to the signals derived by measuring voltage from interstitial fluid taught by Crane et al. As a result, the signal data of glucose levels measured by the process and apparatus of Crane et al. would be fit and exponentially smoothed by the method of Roark. One of skill in the art would apply the data fitting method of Roark to the continuous glucose monitoring apparatus and process of Crane et al. because the smoothing method of Roark decreases the distortion of data (Roark, Abstract). This would amount to a more accurate treatment determination made by the glucose measurement apparatus and process of Crane et al. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635